Citation Nr: 0427891	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-11 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the veteran is eligible for educational 
assistance benefits under Chapter 1606 of Title 10, United 
States Code.

2.  Whether the veteran is eligible for educational 
assistance benefits under Chapter 32 of Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran (claimant, appellant) served on essentially 
continuous active duty from 1982 to 1989.  Thereafter, he had 
several periods of service in the Army National Guard.  He 
has been on continuous active Army National Guard duty, under 
the provisions of 32 U.S.C. § 502(F), from November 1993 
through September 2001.  It is evident that he thereafter 
continued to serve in the Army National Guard in an active 
duty for special work status.  The evidence does, however, 
suggest that he was discharged from the service in February 
2004, but that has yet to be verified.  

This claim was initiated at the Reno, Nevada, RO.  The claim 
was decided by the Muskogee, Oklahoma, RO.  The issues of 
entitlement to Chapters 32 and 1606 educational benefits were 
before the Board in March 2004 and were remanded for further 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

In March 2004, the Board remanded the issues currently on 
appeal to allow the RO to consider new evidence relative to 
educational benefits under Chapter 1606 of  Title 10 U. S. C. 
that was submitted by the veteran for which initial RO 
consideration had not been waived.  In addition, the RO was 
to specifically make a determination that addressed a 
contention of the veteran regarding whether he was entitled 
to make new contributions toward educational benefits under 
Chapter 32 of 38 U.S.C.A. 

Correspondence associated with the file dated in May 2004 
indicated that the veteran was "eligible" for Chapter 1606 
benefits, but no action has been taken by the RO to formalize 
any decision.  In this respect, the record does include a 
July 2003 DA Form 5447-R.  Likewise, the file does not 
document a decision addressing the veteran's entitlement to 
make new contributions.  Finally, the record does not include 
any supplemental statement of the case discussing the 
evidence added to the file since March 2004.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary due to a failure to follow the Board's 
directives in a prior remand.  The Court further held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Id.  

Since the directives of the previous remand were not 
followed, the issues are not properly prepared for appellate 
review.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should verify all of the 
veteran's military service to include 
active duty service, active duty for 
special work, active duty for training, 
and inactive duty training.  Each period 
of service, and the type of service 
performed must be documented in the 
claims folder.

2.  The RO should make a specific 
determination as to whether the laws and 
regulations permit the veteran to make 
new contributions toward educational 
benefits under Chapter 32.  In doing so, 
the RO should ensure that any outstanding 
pertinent service records, to include 
records of active duty service from 
September 2001 to the present, are 
obtained and associated with the claims 
file.  The RO should formally adjudicate 
in writing the veteran's entitlement to 
benefits under Chapter 1606 of Title 10, 
United States Code.

3.  Thereafter, following any appropriate 
development, the RO should readjudicate 
the appealed issues based on all the 
evidence of record, and enter a decision.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The RO must ensure that the 
notice provisions of 38 U.S.C.A. §§ 5100, 
5103 (West 2002) have been complied with 
in full.  That is, the veteran is to be 
told what evidence VA will secure, what 
evidence he must secure, and that he is 
told to submit all pertinent evidence in 
his possession.  The veteran and his 
representative should then be afforded an 
applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


